Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 04/26/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Dominic Yobbi on 23 May 2022.

The application has been amended as follows: 
1. (Currently amended) A vane for a gas turbine engine, the vane comprising a three- dimensional weave of composite material, wherein the vane is hollow to define a hollow core, and wherein the vane has a maximum thickness (T), and a maximum wall thickness between an inner surface and an outer surface in a direction normal to the outer surface (WT), wherein WT≤0.1T,
wherein the three-dimensional weave comprises:
a plurality of warp fibres which each extend along a first direction which is within 5 degrees of a spanwise direction of the vane between a root and a tip of the vane, wherein the plurality of warp fibres are grouped into layers of coplanar warp fibres; 
a plurality of weft fibres which are grouped into layers of coplanar weft fibres, wherein each layer of coplanar weft fibres extends between successive adjacent layers of coplanar warp fibres, wherein each weft fibre of the plurality of weft fibres extends along a second direction orthogonal to the first direction, wherein each weft fibre extends around an entirety of the hollow core, and wherein each weft fibre is orthogonal to the warp fibres around an entirety of an extent of the weft fibre; and 
a plurality of z-binder fibres which extend through a thickness of the warp and weft fibres along a third direction orthogonal to both the first and second directions, each of the plurality of z-binder fibers is generally parallel to the plurality of warp fibres, and wherein the ratio of warp to weft fibres is greater than 50:50.
8. (Currently amended) The vane as claimed in claim 1, wherein the vane comprises an inner region and an outer region, wherein at least one weave parameter differs between the inner region and the outer region, wherein the difference is in [[a]]a length of the fibres.
14. (Currently amended) A method of manufacturing a composite vane for a gas turbine engine, the method comprising: 
forming a preform for the vane comprising a three-dimensional weave of composite material; and 
curing the preform; 
wherein the preform has a hollow core, and 
wherein the cured vane has a maximum thickness (T), and a maximum wall thickness between an inner surface and an outer surface in a direction normal to the outer surface (WT), wherein WT≤0.1T, and 
wherein the three-dimensional weave comprises: 
a plurality of warp fibres which each extend along a first direction which is within 5 degrees of a spanwise direction of the vane between a root and a tip of the vane, wherein the plurality of warp fibres are grouped into layers of coplanar warp fibres; 
a plurality of weft fibres which are grouped into layers of coplanar weft fibres, wherein each layer of coplanar weft fibres extends between successive adjacent layers of coplanar warp fibres, wherein each weft fibre of the plurality of weft fibres extends along a second direction orthogonal to the first direction, wherein each weft fibre extends around an entirety of the hollow core, and wherein each weft fibre is orthogonal to the warp fibres around an entirety of an extent of the weft fibre; and 
a plurality of z-binder fibres which extend through a thickness of the warp and weft fibres along a third direction orthogonal to both the first and second directions, each of the plurality of z-binder fibers is generally parallel to the plurality of warp fibres, and wherein the ratio of warp to weft fibres is greater than 50:50.

Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
i.	In claims 1 and 14, the cited prior art of record fails to anticipate and/or render obvious, either solely or in combination, a vane comprising, among other features, 
a three-dimensional weave comprises: 
a plurality of warp fibres extend along a first direction grouped into layers of coplanar warp fibres; 
a plurality of weft fibres which are grouped into layers of coplanar weft fibres, wherein each layer extends between successive adjacent coplanar warp fibres, wherein each weft fibre extends along a second direction orthogonal to the first direction, and orthogonal to the warp fibres around an entirety of an extent of the weft fibre; and 
a plurality of z-binder fibres which extend through a thickness of the warp and weft fibres along a third direction orthogonal to both the first and second directions, each of the plurality of z-binder fibers is generally parallel to the plurality of warp fibres.

ii.	Claims 3-13 and 15-20 are allowed at least by virtue of their respective dependency upon an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
	
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741